Citation Nr: 1634017	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  09-47 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease, claimed as secondary to diabetes and as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes.

4.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes.

5.  Entitlement to service connection for hypertension, claimed as secondary to diabetes and as due to Agent Orange exposure.

6.  Entitlement to service connection for loss of kidney, claimed as secondary to diabetes.

7.  Entitlement to an initial compensable rating for residuals of 5th metacarpal bone fracture, right hand.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

In a May 2015 decision, the Board granted service connection for diabetes mellitus and remanded the remaining issues on appeal for further development.  In its grant of service connection for diabetes mellitus, the Board resolved reasonable doubt in the Veteran's favor and determined that he did serve in the Republic of Vietnam and, thus, was presumed to have been exposed to herbicides such as Agent Orange.

The evidence of record indicates that the Veteran's service-connected disabilities, to include his residuals of 5th metacarpal bone fracture, right hand, may prevent gainful employment.  See May 2009 memorandum.  Accordingly, the Board finds that the issue of TDIU has been raised by the evidence of record and is considered part-and-parcel of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is further discussed in the REMAND section below.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Missing Records

A May 2009 letter from the Veteran's VA treating physician indicated that he could not work due to his disabilities.  This letter was drafted for submission to the Social Security Agency (SSA).  See May 2009 memorandum; see also October 2009 letter from the Veteran.  These facts indicate that the Veteran may have applied for Social Security Disability Income (SSDI).  There is no indication that efforts have been taken to obtain any such related records.  To the extent that the associated records could be relevant to the issues on appeal, a remand is required so that they may be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Additionally, on remand, VA treatment records dated after May 2015 should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

TDIU

The evidence of record indicates that the Veteran's service-connected disabilities, to include his residuals of 5th metacarpal bone fracture, right hand, may prevent gainful employment.  See May 2009 memorandum.  Accordingly, the Board finds that the issue of TDIU has been raised by the evidence of record and is considered part-and-parcel of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran should be sent a VCAA notice for the claim of TDIU and any necessary development should be done.

Inadequate Examinations

In August 2015, the Veteran underwent VA examinations for hypertension and peripheral neuropathy of the upper and lower extremities.  A review of the examination reports reveals that the etiological opinions provided are inadequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the hypertension opinion, the examiner noted that because the prior diagnosis was noted as "essential" its etiology was unknown and that it was not likely related to his diabetes.  No further rationale was provided.  With regard to the peripheral neuropathy opinions, the examiner noted that the Veteran's symptoms were likely the result of his carpal tunnel syndrome and lumbar radiculopathy, however the opinions did not discuss whether these problems may have been proximately caused or aggravated by the Veteran's diabetes.  In both cases, the Board requires further etiological clarification.  Accordingly, all three claims are remanded for supplemental etiological opinions with more cogent rationale.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated since May 2015.

2.  Obtain all SSA disability records.  If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified.

3.  Send the Veteran VCAA notice pertaining to a claim for TDIU, and conduct any necessary development on this issue.

4.  Obtain a supplemental VA medical opinion pertaining to the etiology of the Veteran's hypertension.  The physician must review the entire claims file in conjunction with the authoring of the opinion.

The physician should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician is also asked to answer whether it is at least as likely as not that the Veteran's hypertension was proximately caused or aggravated by his service-connected diabetes.

The physician should note that this question requires two separate opinions: one for causation and a second for aggravation.  The term "aggravation" means a permanent worsening of the disability beyond its natural progression.  If aggravation is found then, to the extent possible, the physician should attempt to establish a baseline level of severity of the hypertension prior to aggravation by the diabetes.

In asking for the above opinions, the Board is cognizant of the August 2015 VA examination report which noted that the Veteran no longer has hypertension; however, as hypertension did exist at one point during the claims period it is still eligible for service connection.

A complete rationale must be provided for all opinions.  The pertinent evidence of record must be considered and discussed, to include the Veteran's lay statements.

5.  Obtain a supplemental VA medical opinion pertaining to the etiology of the Veteran's neuropathies.  The physician must review the entire claims file in conjunction with the authoring of the opinion.

The physician is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's carpal tunnel syndrome or lumbar radiculopathy had their onset during or are otherwise related to the Veteran's active service, to include exposure to herbicides.

The physician is also asked to answer whether it is at least as likely as not that the Veteran's carpal tunnel syndrome or lumbar radiculopathy were proximately caused or aggravated by his service-connected diabetes.

The physician should note that separate opinions are required for carpal tunnel syndrome and lumbar radiculopathy.  It should also be noted that separate opinions are required for causation and aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found then, to the extent possible, the physician should attempt to establish a baseline level of severity prior to aggravation by the diabetes.

A complete rationale must be provided for all opinions.  The pertinent evidence of record must be considered and discussed, to include the Veteran's lay statements.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




